Title: To Benjamin Franklin from Benjamin Vaughan, 23 September 1782
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,
Totteridge, Herts [Hertsfordshire],Septr. 23rd, 1782.
Lest by some accident I should miss the opportunity of travelling with the courier, I sit down just to tell you that I am prepared to depart the instant I hear the commission is sealed, which by the Chancellor having been at Buxton has been for some days delayed.
I have got together the different articles committed to my care to procure, and shall not be long upon the road.
I hope your health is better. Lord Shelburne has insisted on my bringing you a medicine to prevent a return of your complaints. I beg my best regards to your son; and am, my dearest sir, your ever devoted, grateful, & affectionate
Benjn: Vaughan
  
Notation: Vaughan Septr. 23. 1782.
